DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The Amendments filed April 29, 2021 and May 13, 2021 in response to the Office Action of December 28, 2020, are acknowledged and have been entered. Claims 3, 23, 26, 30, 34-41 are pending. Claim 30 remains withdrawn. Claims 3, 23, 26, 34-41 are currently being examined. Claim 3 is amended and altered in scope to require performing new steps (g) or (h).
New Rejection
(necessitated by amendments)
2.	The new rejection addresses the new limitations of claim 3 for evaluating patients as being responsive or unresponsive to treatment and suspending or continuing treatment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3, 23, 26, 34-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
f)    evaluating from said comparing step (e) whether said patient is responsive to said treatment regimen, wherein if the interim levels of all of said plurality of biomarkers are unchanged as compared to said baseline levels, then the patient is not responding to said treatment; and performing one of steps (g) or (h)
(g)    administering the treatment regimen until the patient is no longer clinically benefitting from treatment or until unacceptable toxicity occurs if the patient is evaluated as being responsive in step (f), or
(h)    suspending administration of the treatment regimen if the patient is evaluated as being non-responsive in step (f).
 Claim 3 part (g) recites: “(g)  administering the treatment regimen until the patient is no longer clinically benefitting from treatment or until unacceptable toxicity occurs if the patient is evaluated as being responsive in step (f). Claim 3 does not provide any limitations for evaluating a patient as responsive in (f), or set forth what criteria identifies a patient as being responsive, therefore the scope of patients identified as being responsive and receiving treatment recited in step (g) is unclear.



New Rejections
(based on new considerations and necessitated by amendments)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 3, 23, 26, 34, 37, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2011/0071042, Kim et al, published March 2011; in view of Gao et al (Bio-Rad 2007 Bulletin); Gao et al (ACR Annual Meeting-- Apr 14-18, 2007; Los Angeles, CA, abstract #2824); LoPiccolo et al (Drug Resistance Updates, 2008, 11:32-50); Lin et al (British J of Cancer, 2005, 93:1372-1381); Han et al (PLoS ONE, 2011, 6:e18691, internet pages 1-8); Dong et al (Cancer Chemother Pharmacol, 2012, 70:707-716); and Corkery et al (Annals of Oncology, 2009, 20:862-867).
Kim et al teach employing a multiplex immunoassay on a multi-well assay plate to measure phosphorylated forms of Akt, MEK, mTOR, and GSK3beta to evaluate and monitor levels of these biomarkers in breast cancer patient tumor samples before, during (interim) and after therapy to determine responsiveness to therapy, and provide appropriate treatment regimen to the patient including adjusting the treatment regimen by, for example, changing a subsequent dose of the compound, selecting an alternative 
[505] A subject can also be monitored at periodic time intervals to assess the efficacy of a certain therapeutic regimen. For example, the activation states of certain signal transduction molecules may change based on the therapeutic effect of treatment with one or more of the anticancer drugs described herein. The subject can be monitored to assess response and understand the effects of certain drugs or treatments in an individualized approach. Additionally, subjects who initially respond to a specific anticancer drug or combination of anticancer drugs may become refractory to the drug or drug combination, indicating that these subjects have developed acquired drug resistance. These subjects can be discontinued on their current therapy and an alternative treatment prescribed in accordance with the methods of the present invention.

Kim et al do not teach that the treatment is adjusted based on the specific biomarkers being unchanged between baseline levels before therapy and levels during therapy.
Gao et al (Bio-Rad bulletin) teach the signaling relationship between EGFR, MEK, Akt, and GSK3β, wherein MEK, Akt, and GSK3β are downstream targets of EGFR (Figure 1). Gao et al (Bio-Rad bulletin) teach and demonstrate it is known that phosphorylated Akt, MEK, and GSK3β levels change in response to anti-EGFR gefitinb treatment, wherein decreased levels of the phosphorylated proteins after treatment are indicative of responsiveness (see bar graphs). Gao et al utilized a multiplex phosphoprotein assay to measure the response (Figure 2). Gao et al teach the known 
Gao et al (Meeting abstract) summarize the data in the Gao et al Bio-Rad Bulletin and state that the phosphorylation of their six tested downstream targets, including Akt,, MEK and GSK3β, were unaffected by gefitinib in the resistant cancer cell lines. Therefore, Gao et al establish that unchanged levels of MEK, Akt, and GSK3β phosphorylation before and after treatment indicate unresponsiveness to gefitinib.
LoPiccolo et al teach many clinical observations support targeting the PI3K/Akt/mTOR pathway in human cancer, and that Akt is phosphorylated in many cancers including breast cancer (section 1.3, p. 34, col. 1). LoPiccolo et al teach the known pathway relationships between activation of EGFR or receptor tyrosine kinase (RTK) signaling, and activation of PI3K, Akt, mTOR and MEK, and teach known EGFR/RTK inhibitor gefitinib (Figure 2). 
Lin et al teach it is known mTOR is a downstream target of Akt (p. 1373, col. 1), and demonstrate that breast cancer cells have activated and increased phosphorylated mTOR and Akt (p. 1375, col. 2 to p. 1377, col. 2; Figures 1-3). Lin et al teach EGFR is considered an upstream regular of Akt pathway and demonstrate EGFR was phosphorylated in 75% of primary breast tumors and associated with invasive breast tumors (p. 1378, col. 1; Table 1).
Han et al demonstrate that gefitinib significantly reduces levels of phosphorylated Akt and mTOR after treatment in A549 and H1299 cancer cells and the cells are reduced in viability in response to gefitinib even when the cells are “relatively resistant to EGFR-receptor tyrosine kinase inhibitors” (Figure 4; p. 4, col. 2). Han et al 
Dong et al also teach that EGFR and mTOR control cross-linked signaling pathways and assess changes in cancer cell signaling in response to gefitinib (EGFR inhibitor) and/or everolimus (mTOR inhibitor). Dong et al demonstrated that even in relatively gefitinib-resistant cells A549, H1650 and PC-9GR, gefitinib treatment still reduced cell proliferation simultaneously with reduction in p-mTOR and p-Akt, particularly at higher doses (Figures 1, 2, 5), while the addition of an mTOR inhibitor with gefitinib provided increased inhibition of cell proliferation and reduction in p-mTOR and p-Akt levels (Figures 1, 2, and 6). 
Corkery et al demonstrate the same correlation in breast cancer cells, where gefitinib treatment results in decreasing levels of phosphorylated Akt (pAkt) over time in HER2+ sensitive breast cancer cells, and there is no change in pAkt levels during treatment of triple negative breast cancer cells that are resistant to gefitinib (p. 865, col. 1; Figure A). Corkery et al demonstrate that treatment of the resistant cells with gefitinib alone has limited effect on reducing cell proliferation (Figure 1). Corkery et al also demonstrate that adjusting gefitinib therapy by adding chemotherapy to gefitinib treatment increased breast cancer cell responsiveness to gefitinib, even in gefitinib-insensitive triple negative breast cancer cells (Figure 1B).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to stop cancer treatment, particularly gefitinib treatment, when phosphorylation levels of MEK, Akt, mTOR and GSK3β remain unchanged during or after treatment of a breast cancer patient, and identifying the patient as non-prima facie obvious to one of ordinary skill in the art at the time the invention was made to continue cancer treatment, particularly gefitinib treatment, when phosphorylation levels of MEK, Akt, mTOR and GSK3β are reduced after treatment of a breast cancer patient, and identifying the patient as responsive to treatment in the method of Kim et al.  One would have been motivated to given: (1) Kim et al suggest monitoring phosphorylation levels of the biomarkers to determine therapeutic efficacy of treatment and Kim et al suggest discontinuing therapy or administering an alternative therapy when patients become refractory, (2) both Gao et al references, LoPiccolo et al, and Lin et al teach signaling pathways of EGFR (inhibited by gefitinib) are known to include Akt, MEK, mTOR, and GSK3β that are interrelated, and LoPiccolo et al and Lin et al teach that EGFR, Akt and mTOR phosphorylation and signaling are increased in breast cancer, suggesting targeting the pathways for therapy; (3) Gao et al references, Han et al, and Dong et al recognize that anticancer therapy, gefitinib, changes levels in phosphorylation of MEK, Akt, mTOR and GSK3β signaling proteins when cancer cells are responsive to gefitinib and have decreased proliferation, and no changes or no decreased levels in phosphorylation occur when cancer cells are resistant; (4) Corkery et al demonstrate the same correlation for the Akt pathway and gefitnib response in breast cancer cells. One of ordinary skill in the art would have a reasonable expectation of success identifying a patient as resistant and stopping therapy in the method of Kim et al when phosphorylation levels of MEK, Akt, mTOR and GSK3β remain unchanged during gefitinib treatment, given the cited art establish the known correlation between relatively unchanged levels of phosphorylated MEK, Akt, mTOR and GSK3β in cancer cells, .


5.	Claims 3, 23, 26, 34-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2011/0071042, Kim et al, published March 2011; Gao et al (Bio-Rad 2007 Bulletin); Gao et al (ACR Annual Meeting-- Apr 14-18, 2007; Los Angeles, CA, abstract #2824); LoPiccolo et al (Drug Resistance Updates, 2008, 11:32-50); Lin et al (British J of Cancer, 2005, 93:1372-1381); Han et al (PLoS ONE, 2011, 6:e18691, internet pages 1-8); Dong et al (Cancer Chemother Pharmacol, 2012, 70:707-716); and Corkery et al (Annals of Oncology, 2009, 20:862-867); as applied to claims 3, 23, 26, 34, 37, 39 above, and further in view of MSD® Technology Platform (July 2011); MSD® Toxicology Applications (October 2011); Meso Scale Discovery® Assays and Kits (March 2011); and WO 2010/127057, Glezer et al, published November 2010.

(a) obtaining a first test sample from the patient before a treatment regimen;
(b) measuring the phosphorylation levels of MEK, Akt, mTOR and GSK3β in the first sample using a multiplex immunoassay;
(c) obtaining subsequent sample(s) during the treatment regimen;
(d) measuring the phosphorylation levels of MEK, Akt, mTOR and GSK3β in the subsequent samples using the multiplex immunoassay;
(e) comparing the first and subsequent sample levels;
(f) determining that no change in levels from the first to subsequent samples identifies a patient refractory to the therapy; and 
(g) stopping administration of the treatment regimen when the patient is identified as refractory, or continuing the treatment regimen when the patient is identified as responding.
The combined references do not teach using MSD® multi-spot multi-well assay plates where the wells of the multi-well assay plate have at least two assay domains for measuring different biomarkers, electrodes in the wells, assay cartridge comprising a flow chamber as recited in claim 38, ECL labels on the detectable antibodies, and ECL buffer.
MSD® Technology Platform teaches commercially available multiplexed multispot cell signaling kits that can be customized and comprise 96-well plates with a 4-spot or 10-spot format in order to detect multiple analytes in a single well (p. 2), and 
MSD® Toxicology Applications also teaches the commercially available cell signaling kits can be customized and comprise 96-well plates with a 10-spot format (p. 2) and MSD® provides a diagram for the multi-array plate and spots on p. 2. MSD® Toxicology Applications teaches the kits can comprise antibodies to detect phospho-Akt, phospho-GSK3beta, and phospho-mTor with signals >1500 and <106 (p. 17-18). MSD® provides a figure demonstrating the interrelated cell signaling for GSK3, Akt, mTOR, and MEK (p. 17). MSD® teaches the advantage of their kit is to measure multiple analytes in a single sample with ultra-low detection limits.
Meso Scale Discovery® Assays and Kits (March 2011) teach commercially available ECL kits to detect total and phosphorylated forms of any of: Akt, GSK3beta, MEK, and mTOR (last page).
Glezer et al teach using a multi-well, multi-spot MSD® electrochemiluminescent assay to measure the level of phosphorylated proteins in samples from a cancer patient undergoing therapy to determine efficacy of therapy or responsiveness of the patient, including comparing levels between baseline samples and subsequent samples taken during the course of therapy (pages 7-9, claims 1-30). Glezer et al teach successful use of a multi-well, multi-spot MSD® electrochemiluminescent assay for determining the total amount and phosphorylation of biomarker proteins including Akt, GSK3beta, and MEK in cell signaling for cancer. Glezer et al teach a multiplex immunoassay kit with either purified calibrator biomarker proteins or controlled cell lysates containing the biomarker proteins used to make a serial dilution for calibration curves to calculate the 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to customize and use a Meso Scale Discovery® multiplexed multi-spot plate kit using ECL detection in the method of the combined references. One would have been motivated to in order to: (1) gain all of the advantages taught by MSD® Technology Platform and MSD® Toxicology Applications, and (2) apply the multiplexed multi-spot assay to measuring cell signaling in oncology as taught by the combined references, MSD® Technology Platform, MSD® Toxicology Applications, Meso Scale Discovery® Assays and Kits, and Glezer et al. One of ordinary skill in the art would have a reasonable expectation of success given the multiplexed multi-spot plate kit are commercially available, customizable, and Meso Scale Discovery® Assays and Kits teaches all of the capture and detection reagents for the analytes of the combined references are available for customizing plates. Further, one of ordinary skill in the art would have a reasonable expectation of success given Glezer et al teach successful use of a multi-well, multi-spot MSD® electrochemiluminescent assay for measuring the phosphorylation of biomarker proteins including at least Akt, GSK3beta, and MEK as correlated to cancer patient response to therapy.

Response to Relevant Arguments
6.	Applicants argue that Kim et al (Kim) does not disclose the four claimed biomarkers together and discloses several other biomarkers. Kim does not teach that 
	Applicants argue that both Gao references disclose Akt, MEK, and GSK3β but not mTOR in response to treatment.
	Applicants argue that Han et al (Han) teaches gefitinib treatment reduces levels of p-Akt and p-mTOR after treatment in responsive cancer cells. Applicants argue that Han is directed to lung cancer cells and not breast cancer cells or the effect of gefinib on breast cancer cells. Applicants argue that the A549 and H1299 used by Han are characterized as relatively resistant to EGFR-TKIs, therefore should not constitute “responsive cancer cells”. Han does not report the response of sensitive cancer cells to gefitinib and only assesses the relatively resistant cells.
Applicants state that Corkey demonstrates a correlation between changes in p-Akt levels and gefitinib treatment in breast cancer that differ based on breast cancer type. Applicants argue that Corkey is silent with regards to mTOR.



7.	The arguments have been carefully considered but are not persuasive. The disclosure of additional biomarkers with MEK, Akt, mTOR and GSK3β does not render the four biomarkers any less obvious or teach away from using them. Kim et al teach using the biomarkers explicitly to identify their activation state in patient samples before and during treatment to determine if patients are responsive or resistant to therapy, including gefitinib, and to provide appropriate treatment regimen to the patient including In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Contrary to arguments, the four biomarkers are listed together several times, for example in paragraph [126]. The inclusion of other biomarkers with the four biomarkers does not render the four biomarkers any less obvious given Kim et al teach utilizing all of the biomarkers for the same purpose in assessing patient therapeutic response and subsequent treatment. Further, the interrelated signaling of all four biomarkers with EGFR signaling is taught by the cited secondary references, providing motivation and reasonable expectation of success to assay them together for the same purpose, particularly in response to an EGFR inhibitor. Further, LoPiccolo et al and Lin et al teach that EGFR, Akt and mTOR phosphorylation and signaling pathways are increased in breast cancer, suggesting targeting the pathways for therapy.
With regards to Kim et al not teaching the lack of change in phosphorylation of the four biomarkers during treatment as identifying an unresponsive patient, Applicants are arguing the reference individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is the combination of all of the cited and relied upon references which made up the state of the art with regard to the claimed invention.  Applicant's claimed invention fails to patentably distinguish over the state of the art represented by the cited references taken In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the deficiency of Kim et al for not teaching the limitation of how the biomarkers change in response to treatment to identify responsive and unresponsive cancer, and what subsequent treatment to administer or suspend, is remedied by the secondary references in the rejection. 
With regards to Gao et al references not teaching mTOR, Applicants have argued the references individually. The detection of all four biomarkers, including mTOR, is taught by Kim et al. The secondary references in the rejection teach the known relationship of all four biomarkers to EGFR signaling and their changes in phosphorylation in response to an EGFR inhibitor, providing motivation and reasonable expectation of success for monitoring phosphorylation states of all four biomarkers and identifying responsive and unresponsive cancer for the same purpose in the method of Kim et al.
Although Applicants argue that Han et al used lung cancer cells to demonstrate the effects of gefitinib on cancer cell proliferation and Akt and mTOR phosphorylation levels, Applicants have not persuasively argued why these results would not be reasonably extrapolated to that of breast cancer. None of the cited references teach that the EGFR, mTOR, Akt, MEK and GSK3β cell signaling relationship is different from cancer to cancer or is interpreted differently in response to EGFR inhibitor or cancer therapy treatment. Contrary to arguments, the cited secondary references teach that decreases (or changes) in all of these phosphorylated biomarkers in response to EGFR inhibitor treatment indicate positive response to EGFR inhibitor treatment, and the cited 
Although Han teach the lung cancer cells tested are “relatively resistant to RTKIs”, Han demonstrates that even these “relatively resistant” cells responded to treatment with gefitinib by demonstrating both a reduction in cell viability and reduction in phosphorylation of Akt and mTOR in response to treatment. Thus, Han provides a reasonable and predictable correlation between a reduction in phosphorylation of Akt and mTOR levels in response to gefitinib treatment, and reduction in cell viability. Dong et al further provide a predictable correlation between reducing phosphorylation of Akt and mTOR in cancer cells by treatment with gefitinib, and a reduction in cell proliferation. Dong et al demonstrate that adding a second inhibitor with gefitinib further reduced Akt and mTOR phosphorylation and reduced cell proliferation, providing motivation and reasonable expectation of success to interpret decreased phosphorylation of Akt and mTOR as indicative of successful cancer cell killing and treatment response.
.  


8.	Claims 3, 23, 34, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmes et al (Journal of Clinical Oncology, 2010, 28, no. 15(Suppl), abstract TPS109), in view of US Patent Application Publication 2011/0071042, Kim et al, published March 2011; Gao et al (Bio-Rad 2007 Bulletin); Gao et al (ACR Annual Meeting-- Apr 14-18, 2007; Los Angeles, CA, abstract #2824); LoPiccolo et al (Drug Resistance Updates, 2008, 11:32-50); Lin et al (British J of Cancer, 2005, 93:1372-1381); Han et al (PLoS ONE, 2011, 6:e18691, internet pages 1-8); Dong et al (Cancer Chemother Pharmacol, 2012, 70:707-716); and Corkery et al (Annals of Oncology, 2009, 20:862-867).
Holmes et al teach clinically measuring levels of phosphorylated Akt, mTOR, MEK, and GSK3β in biological samples of breast cancer patients before treatment with lapatinib (EGFR inhibitor) or trastuzumab and comparing levels to samples taken after treatment, in order to correlate expression profiles to clinical response, using reverse phase protein microarrays.
 Holmes et al do not teach adjusting the therapies based on an evaluation of the comparison of levels, or that unchanged phosphorylation levels between samples taken at baseline and after therapy indicate non-response to therapy.

Gao et al Bio-Rad Bulletin; Gao et al abstract; LoPiccolo et al; Lin et al; Han et al; Dong et al; and Corkery et al teach the relationship between decreased levels of phosphorylated Akt, mTOR, MEK, and GSK3β in cancer cells responsive to therapy, particularly, anti-EGFR gefitinib therapy, and unchanged levels of phosphorylated Akt, mTOR, MEK, and GSK3β in cancer cells resistant to therapy, as set forth above.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to stop cancer treatment treatment, particularly anti-EGFR treatment, when phosphorylation levels of MEK, Akt, mTOR and GSK3β remain unchanged during or after treatment of a breast cancer patient, and identifying the patient as non-responsive to treatment in the method of Holmes et al. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to continue cancer treatment, particularly anti-EGFR treatment, when phosphorylation levels of MEK, Akt, mTOR and GSK3β are reduced after treatment of a breast cancer patient, and identifying the patient as responsive to treatment in the method of Holmes et al. One would have been motivated to given: (1) Holmes et al and Kim et al suggest monitoring phosphorylation levels of the biomarkers to determine therapeutic efficacy of treatment and correlate levels to clinical response, (2) Kim et al 




Response to Relevant Arguments
9.	Applicants argue that Holmes et al (Holmes) discloses about 20 biomarkers including the four claimed biomarkers to measure before and after therapy. Applicants argue that Holmes does not teach the four biomarkers together.

10.	The arguments have been carefully considered but are not persuasive. The disclosure of additional biomarkers with MEK, Akt, mTOR and GSK3β does not render the four biomarkers any less obvious or teach away from using them. Holmes et al teach using the biomarkers explicitly to identify their activation state in patient samples before and during treatment and to correlate phosphorylation changes with patient response or non-response to therapy. MPEP 2123 states: Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). The inclusion of other biomarkers (EGFR, CD24, CD44, HER2, HER3, Actin, ERK, IGF-1R, PI3K, and PTEN) with the four biomarkers MEK, Akt, mTOR and GSK3β does not render the four biomarkers any less 
	The arguments directed towards Kim et al, Gao references, Han et al and Corkery et al were addressed above.


11.	All other rejections recited in the Office Action mailed December 28, 2020 are hereby withdrawn in view of amendments and arguments.


12.	Conclusion: No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642